Order entered April 10, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01519-CR

                            DERRICK BRYAN ALLEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82591-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On March 25, 2013, we ordered the trial court to make findings of fact regarding why the

reporter’s record had not been filed. On April 2, 2013 we received the reporter’s record and on

April 4, 2013, we received the exhibits. Therefore, in the interest of expediting the appeal, we

VACATE the March 25, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE